Citation Nr: 0942109	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to an effective date prior to 
May 2, 1994, for grants of benefits under 38 U.S.C.A. § 1151 
for a bladder laceration and midline incision of the lower 
abdomen.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
January 6, 1994, for a grant of benefits under 38 U.S.C.A. 
§ 1151 for a rectus sheath hernia.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to 
January 1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2009).

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to an effective 
date prior to May 2, 1994, for grants of benefits under 
38 U.S.C.A. § 1151 for a bladder laceration and midline 
incision of the lower abdomen and to reopen a claim of 
entitlement to an effective date prior to January 6, 1994, 
for a grant of benefits under 38 U.S.C.A. § 1151 for a rectus 
sheath hernia was remanded in December 2008 for issuance of a 
statement of the case, as well as consideration of finality 
of the effective dates assigned.  See Manlincon v. West, 12 
Vet. App. 238 (1999); see also Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  The RO has not issued a statement of the 
case as to these issues.  Therefore, remand is again 
required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
These issues are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for depression and 
anxiety, evaluated as 30 percent disabling; lower abdomen 
midline incision, status post bladder laceration evaluated as 
10 percent disabling; simple fracture of the right fibula, 
evaluated as noncompensable; repaired rectus sheath hernia 
evaluated as noncompensable; and repaired bladder laceration, 
evaluated as noncompensable.  The combined service-connected 
evaluation is 40 percent.

2.  The Veteran served as a Radarman/Seaman (AS, S2, RDSA, 
RDSN) during his active service.  Post-service, he reported 
that he worked as a pickup and deliveryman, truck driver, and 
that he owned a western store for 10 years and a farm 
equipment business for 15 years; he was last employed as a 
census taker in 2000.  

3.  The Veteran's highest degree of education is a high 
school diploma.

4.  The medical evidence does not show that the Veteran's 
service-connected disabilities preclude him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.312, 3.156(a), 
3.159, 3.26 (2009).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) VA will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In this case, the RO provided the Veteran pre-
adjudication notice by a letter dated in August 2006.  The 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran VA examinations, 
and afforded the Veteran the opportunity to testify before 
the RO and the Board.  The record shows the Veteran was 
granted Social Security benefits in 1991.  These records have 
been requested but the Social Security Administration (SSA) 
responded that after an exhaustive and comprehensive search, 
the records could not be located.  The Veteran was advised of 
this and asked to provide any records he might have in his 
possession.  He did not respond.  A formal finding of 
unavailability of SSA records was made.  All other known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the Veteran 
has not contended otherwise.

Accordingly, VA has substantially complied with the notice 
and assistance requirements, and the Veteran is not 
prejudiced by a decision on the claim at this time.

II.  TDIU

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In the instant case, service connection is in effect for 
depression and anxiety, evaluated as 30 percent disabling; 
lower abdomen midline incision, status post bladder 
laceration evaluated as 10 percent disabling; simple fracture 
of the right fibula, evaluated as noncompensable; repaired 
rectus sheath hernia evaluated as noncompensable; and 
repaired bladder laceration, evaluated as noncompensable.  
The combined service-connected evaluation is 40 percent.  
Accordingly, the criteria under 38 C.F.R. § 4.16(a) has not 
been met, and a TDIU on a schedular basis cannot be 
established.

However, when the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, which is the case here, the Board must 
consider whether TDIU can be established on an extraschedular 
basis.  When the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, the rating board should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Veteran reported in his claim for compensation based on 
unemployability that he last worked in 1992 and that his last 
job was as a census taker, in 2000, but he stopped training 
due to the long periods of sitting required.  In 2009, he 
reported during VA examination that he had worked 3 to 4 
months per year from 1987 to 2000 but was not able to 
maintain employment.

The Veteran submitted tax returns showing adjusted gross 
income of $3397.00 in 1993, $412.00 in 1994, $1234.00 in 
1995, $959.00 in 1996, and $903.00 in 1997.  According to the 
U.S. Bureau of the Census, the poverty threshold for one 
person over 65 years old was $6,930.00 in 1993, $7,108.00 in 
1994, $7,309.00 in 1995, $7,525.00 in 1996, and $7,698.00 in 
1997.  There is no evidence to contradict his report that he 
has remained substantially unemployed since 1997 to the 
present.  The record would thus seem to indicate that the 
Veteran's employment was marginal from 1992 through at least 
1997, and demonstrates that it would appear, by technical 
definition, that he has been marginally employed since 1992.  
See South v. Derwinski, 3 Vet. App. 121, 124 (1992).  
Marginal employment exists when a Veteran is working but 
earns an annual income that falls below the poverty threshold 
for one person, as established by the U.S. Department of 
Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a).

The Board will consider therefore consider whether TDIU is 
warranted on an extraschedular basis because the Veteran was 
unemployed or worked at marginal employment and earned annual 
income below the poverty threshold.  

The record contains two opinions that the Veteran is 
unemployable, but it could not be determined from these 
opinions that the Veteran was unemployable solely due to his 
service-connected disorders.  

In October 2006, the Veteran's treating VA primary care 
provider, M.M., a certified nurse practitioner, provided a 
statement indicating that the Veteran had been a patient 
since 2000, and that he had a history of abdominal surgeries 
including left inguinal hernia repair in 1979 and 1980; 
cholecysectomy in 1992 with 13 months of pain following the 
reopening and repair of rectus sheath hernia; bilateral 
inguinal hernia repair with left hydrocele removal in 1994, 
in which the bladder was damaged during this surgery, 
requiring reopening and repair; hydrocele recurrence times 
four with surgery redone in 1995; right renal cyst removal in 
1995; and endoscopic retrograde cholangiography in 2005.  The 
nurse practitioner stated it was her understanding that the 
Veteran had not been able to work since his initial surgery 
in 1992, due to the number of problems that occurred 
following many of the surgeries and need for repair.  
However, the nurse practitioner did not differentiate between 
the surgeries and/or conditions that are service-connected 
from those that are not service-connected in discussing the 
Veteran's unemployability.

In January 2008, a private medical expert, C.B., M.D., M.B.A. 
and Board Certified Associate Professor of Radiology and 
Nuclear Medicine, proffered an opinion that the Veteran has 
been unable to work due to his numerous surgeries (plus/minus 
14 in the last 15 years) and could not be gainfully employed 
due to VA-induced chronic pain, hernias, and muscle/nerve 
damage.  The physician enumerated the Veteran's surgeries as 
follows:  cholecysectomy in 1992, ventral hernia rectus 
hernia repair in 1994 with residual pain; left inguinal 
hernia operations in 1997, 1980, and 1994 with residuals; 
right renal cyst aspirated in 1993; right inguinal hernia 
operations in 1994 and 1995 with nerve entrapment syndrome; 
left hydrocele in 1994 times two; left hydrocele aspiration 
in 1994 times three; iatrogenic perforated bladder surgery in 
1994 without residuals; right renal cyst operation in 1995; 
and ventral hernia operation with mesh in 1995 with residual 
large flank hernia.  It is important to note that the 
physician also opined that the residuals of these surgeries, 
including scar tissue, nerve entrapments, residual metal 
wires/mesh, and multiple hernias causing chronic pain and 
numbness in the legs, are the result of poor judgment, 
negligence or poor skill on the part of VA, and was offered 
in part in support of the Veteran's claim for compensation 
for various conditions under 38 U.S.C.A. § 1151.  The 
physician did not indicate which conditions caused the 
Veteran's unemployability.

In a subsequent, August 2008 rating decision, the RO denied 
entitlement to compensation for chronic pain, recurrent 
hernias, residual scarring, muscle damage, and nerve damage 
under 38 U.S.C.A. § 1151.  The Veteran did not appeal this 
decision.  In a December 2008 Board decision a compensable 
evaluation for repaired rectus sheath hernia; an evaluation 
in excess of 10 percent for midline incision of the lower 
abdomen, status post bladder laceration; and a compensable 
evaluation for a repaired bladder laceration-all compensated 
under 38 U.S.C.A. § 1151-were denied.  

In December 2008, the Board remanded the issue of entitlement 
to TDIU to clarify the source of the Veteran's 
unemployability, as the October 2006 and January 2008 
opinions did not differentiate between the service-connected 
and non-service connected disabilities in finding the Veteran 
unemployable.

VA examinations conducted in February 2009 reflect that the 
Veteran experienced limitations due to his service-connected 
disabilities, but that his service-connected disabilities did 
not render him unable to perform substantial gainful 
employment.

In pertinent part, the VA examination for general medical 
conditions reveals that the examiner found the service-
connected bladder laceration with midline scar incision lower 
abdomen, repaired rectus sheath hernia, and fracture of the 
right fibula to cause the following work limitations:  the 
Veteran required the ability to change posture as needed; and 
he was unable to perform prolonged sitting, standing or 
walking, lifting more than 30 pounds repetitively, or to 
perform repeated squatting, stair or ladder climbing.  
However, the examiner opined that the Veteran was able to 
work in his chosen profession and to perform substantial 
gainful employment, albeit with these limitations.

Concerning the VA examination for mental disorders, the 
examiner diagnosed anxiety disorder not otherwise specified 
with obsessive and panic features and found that the Veteran 
would have difficulty working for coworkers and the public, 
would likely not follow supervision, and his ability to focus 
and be productive would be impaired.  However, the examiner 
opined that the service-connected psychiatric disorder was 
not productive of total occupational and social impairment.  

The VA examiners indicated that the claims file had been 
reviewed in conjunction with their examination of the 
Veteran, and-especially in the case of the general medical 
examination-demonstrated their understanding of the claims 
file by referring to previous documents and the Veteran's 
medical history as noted therein.  The reports contained the 
medical examiners' observation during examination and 
interview of the Veteran, and specifically delineated between 
the nonservice-connected and service-connected disabilities 
in describing the Veteran's work limitations.  Accordingly, 
the opinions are probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

The sole fact that a Veteran has been unemployed or having 
difficulty in obtaining employment is not enough because the 
combined ratings are, in themselves, recognition that the 
service-connected disability makes it difficult to obtain and 
keep employment.  The question is not whether the Veteran is 
actually employed.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment.  Van Hose v. Brown, 4 Vet. App. 361, 363 (1991).

The Veteran has not demonstrated, and the record does not 
show, that he is unable to perform substantially gainful 
employment solely due to his service-connected disabilities.  
Nor has the Veteran presented evidence that establishes the 
circumstances of his service-connected present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards as required for entitlement to TDIU on an extra-
schedular basis.  See 38 C.F.R. § 4.16; Van Hose, 4 Vet. App. 
at 363.

The Board acknowledges the Veteran's statements, to include 
that the VA examiners in February 2009 ignored medical 
findings and recommendations underscoring the seriousness of 
the Veteran's disabilities.  Notwithstanding, service 
connection is not in effect for the majority of these 
disorders or their complications.  Service connection is only 
in effect for depression and anxiety; midline incision of the 
lower abdomen, status post bladder laceration; simple 
fracture of the right fibula; repaired rectus sheath hernia; 
and repaired bladder laceration.  In order to prevail in his 
claim for entitlement to TDIU, the medical evidence must 
establish that he is unemployable solely due to his service-
connected disabilities.  

The totality of the medical evidence has been considered in 
this case, and while it reflects that the Veteran experiences 
serious residuals that are the result of multiple abdominal 
surgeries and disorders, the medical evidence does not show 
that he is unemployable due solely to his service-connected 
depression and anxiety; midline incision, lower abdomen, 
status post bladder laceration; fracture, simple, right 
fibula; rectus sheath hernia, repaired; and bladder 
laceration, repaired.  As a layperson, lacking in medical 
training and expertise, the Veteran's statements are not 
competent to provide an opinion on a matter so complex as 
whether his employability is the result of his service-
connected, rather than nonservice-connected, disabilities.  
To the extent his statements are accorded probative value, 
they are outweighed by the detailed findings provided by the 
VA examiners in February 2009 who discussed his symptoms, 
complaints, and manifestations and proffered their opinions-
specifically as to whether the Veteran's unemployability was 
due solely to his service-connected disabilities as 
distinguished from his nonservice-connected disabilities-
following review of the entire claims file.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities have precluded 
substantially gainful employment, and referral for 
consideration of TDIU on an extraschedular basis is not 
warranted; there is no doubt to be resolved; and entitlement 
to TDIU is not warranted.  


ORDER

Entitlement to TDIU is denied.


REMAND

In the December 2008 Remand, the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to an effective date prior to May 2, 1994, for 
grants of benefits under 38 U.S.C.A. § 1151 for a bladder 
laceration and midline incision of the lower abdomen and to 
reopen a claim of entitlement to an effective date prior to 
January 6, 1994, for a grant of benefits under 38 U.S.C.A. 
§ 1151 for a rectus sheath hernia were remanded 2008 for 
issuance of a statement of the case, as well as consideration 
of finality of the effective dates assigned.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (where a previous rating decision 
that assigned an effective date for a grant of service 
connection became final, and there is no allegation of CUE, 
the proper effective date for an award based on a claim to 
reopen cannot be earlier than the date that the reopen claim 
was received; otherwise, a "freestanding claim" for earlier 
effective date would vitiate the rule of finality).

Review of the record does not show that a statement of the 
case was sent to the Veteran concerning these issues.  Remand 
is therefore required.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Accordingly, the case is remanded for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

Issue a statement of the case, to include 
consideration of the holding in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) 
regarding the issues of entitlement to 
reopen the claims of an effective date 
prior to May 2, 1994, for grants of 
benefits under 38 U.S.C.A. § 1151 for a 
bladder laceration and midline incision 
of the lower abdomen and an effective 
date prior to January 6, 1994, for a 
grant of benefits under 38 U.S.C.A. 
§ 1151 for a rectus sheath hernia.  If 
the statement of the case is adverse to 
the Veteran's claims, the RO must remind 
the Veteran that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal must be filed.  
Thereafter, the case must be returned to 
the Board for further appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


